 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@keker.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@keker.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
11   Facsimile:     415 397 7188

12   Attorneys for Defendants
     ALPHABET INC., GOOGLE LLC, and LOON LLC
13

14                                   UNITED STATES DISTRICT COURT

15                                  NORTHERN DISTRICT OF CALIFORNIA

16                                         SAN JOSE DIVISION

17   SPACE DATA CORPORATION,                          Case No. 5:16-cv-03260-BLF (NMC)

18                    Plaintiff,                      DEFENDANTS ALPHABET INC.,
                                                      GOOGLE LLC, AND LOON LLC’S
19             v.                                     ADMINISTRATIVE MOTION TO
                                                      FILE UNDER SEAL DEFENDANTS’
20   ALPHABET INC., GOOGLE LLC, AND                   CORRECTED MOTION FOR
     LOON LLC,                                        SUMMARY JUDGMENT
21
                      Defendants.                     Judge:     Hon. Beth Labson Freeman
22
                                                      Date Filed: June 13, 2016
23
                                                      Trial Date: August 5, 2019
24

25

26

27

28

                    DEFENDANTS’ CORRECTED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                         DEFENDANTS’ CORRECTED MOTION FOR SUMMARY JUDGMENT
                                      Case No. 5:16-cv-03260-BLF (NMC)
     1316506
 1             Pursuant to the Northern District of California’s Civil Local Rules 7-11 and 79-5 and the

 2   Court’s October 19, 2017 Order, Dkt. No. 170, defendants Alphabet Inc., Google LLC, and Loon

 3   LLC (collectively, “Google”) respectfully submit this administrative motion to file under seal the

 4   following portions of Google’s Corrected Motion for Summary Judgment:1

 5
                  Documents                Portions to be Sealed      Parties Claiming Confidentiality
 6       Google’s Corrected Motion        Highlighted portions        Space Data (19:1–2)
         for Summary Judgment
 7
                                                                      Google (all other highlighted
 8                                                                    portions)

 9             Because this Motion to Seal relates to Google’s Motion for Summary Judgment, the
10   information listed above that the parties request to file under seal are subject to a “compelling
11   reasons” standard. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir.
12   2006). Civil Local Rule 79-5 further requires that a party seeking to seal information and
13   documents “establish[] that the document, or portions thereof, are privileged, protectable as a
14   trade secret or otherwise entitled to protection under the law.” Civil L.R. 79-5(b). The sealing
15   request must also “be narrowly tailored to seek sealing only of sealable material.” Id.
16             Compelling reasons exist where, as here, court filings contain or discuss confidential
17   source code relating to Project Loon, see Apple, Inc. v. Samsung Electronics Co., Ltd., No. 11-cv-
18   1846, D.I. 2190 at *3 (Dec. 10, 2012); information about Defendants’ and Project Loon’s
19   confidential “business performance, structure, and finances that could be used to gain unfair
20   business advantage against them,” Schwartz v. Cook, No. 15-cv-03347-BLF, 2016 WL 1301186,
21   at *2 (N.D. Cal. Apr. 4, 2016); “highly sensitive information regarding [Project Loon’s] product
22   architecture and development,” Delphix Corp. v. Actifio, Inc., No. 13-cv-04613-BLF, 2014 WL
23   4145520, at *2 (N.D. Cal. Aug. 20, 2014); documents containing confidential information about
24   Defendants’ and Project Loon’s “business practices, recruitment efforts, and discussions
25
     1
26     The Corrected Motion for Summary Judgment corrects a page-numbering error in the Motion
     for Summary Judgment filed by Google on January 11, 2019. See ECF Nos. 407–411. The
27   Werdegar Declaration in Support of the Motion for Summary Judgment, Hansman Declaration in
     Support of the Motion for Summary Judgment, and exhibits thereto are unchanged and are not
28   being re-filed with this corrected brief.
                                                   1
                  DEFENDANTS’ CORRECTED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                       DEFENDANTS’ CORRECTED MOTION FOR SUMMARY JUDGMENT
                                   CASE NO. 5:16-CV-03260-BLF (NMC)
     1316506
 1   regarding potential partnerships with other product manufacturers,” see Koninklijke Philips N.V.

 2   v. Elec-Tech International Co., Ltd., No. 14-cv-02737-BLF, 2015 WL 581574, at *1–2 (N.D. Cal.

 3   Dec. 10, 2015); and/or “information regarding non-public recruitment efforts and business

 4   practices” of Defendants. See id. at *2–3.

 5             Google’s proposed redactions to the Corrected Motion for Summary Judgment have been

 6   narrowly tailored under Civil Local Rule 79-5(b) to redact sensitive technical and business

 7   information of the nature described above. Google has provided specific compelling reasons to

 8   support sealing Google confidential information in the Corrected Motion for Summary Judgment

 9   in the supporting declaration submitted herewith. See Declaration of Rosa Yaghmour ¶ 8.2

10             The Corrected Motion for Summary Judgment also contains information that Space Data

11   designated as confidential under the Protective Order. Google takes no position on whether such

12   information should be filed under seal, and is filing that material under seal as required by Civil

13   Local Rule 79-5(e). Google expects that Space Data will submit a supporting declaration under

14   Civil Local Rule 79-5(e)(1) if it seeks to keep that material under seal.

15             Google submits, along with this administrative motion, the declaration of Rosa Yaghmour

16   and a Proposed Order.
                                                             Respectfully submitted,
17
     Dated: January 15, 2019                                 KEKER, VAN NEST & PETERS LLP
18

19
                                                       By:   /s/ Andrew S. Bruns
20                                                           ROBERT A. VAN NEST
                                                             MATTHEW M. WERDEGAR
21                                                           EUGENE M. PAIGE
                                                             MATTHIAS A. KAMBER
22                                                           RYAN K. WONG
                                                             LEAH PRANSKY
23                                                           SHAYNE HENRY
                                                             ANDREW S. BRUNS
24                                                           Attorneys for Defendants
                                                             ALPHABET INC., GOOGLE LLC and
25                                                           LOON LLC
26   2
      The Yaghmour Declaration was submitted at ECF No. 407-1 in support of the motion to seal
27   Google’s Motion for Summary Judgment. Paragraph 8 of the Yaghmour Declaration applies
     equally to the Corrected Motion for Summary Judgment because the corrections to the brief did
28   not change the nature of information Google seeks leave to file under seal.
                                                   2
                  DEFENDANTS’ CORRECTED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                       DEFENDANTS’ CORRECTED MOTION FOR SUMMARY JUDGMENT
                                   CASE NO. 5:16-CV-03260-BLF (NMC)
     1316506
